Case 1:19-cv-00715-LO-IDD Document 77 Filed 09/04/19 Page 1 of 2 PageID# 998




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

                      Plaintiff,


v.                                                              Civil Action No. 1:19-cv-00715


YASER AHMED, et al.,

                      Defendants.




                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of September, 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, and caused true and correct copies

of the foregoing to be served upon the following Defendants and counsel of record for Defendant

Dennis Hammer.

       Yaser Ahmed                                Jason Kim
       113 Eastland Drive                         3634 168th Street, Apt. 2
       Symrna, TN 37167                           Flushing, NY 11358

       Russell McGowan                            Kyle Jackson
       40 Winter Street                           163 Clapboard Ridge Road
       Ansonia, CT 06401                          Danbury, CT 06811

       Ali Toy                                    Sibel Toy
       5007 Falcon Hollow Road                    5007 Falcon Hollow Road
       McKinney, TX 75072                         McKinney, TX 75072

       Sarah Griffith                             Kevin Sullivan
       1794 Pioneer Boulevard                     9113 Cornwall Drive
       Burlington, KY 41005                       Stockton, CA 95209
Case 1:19-cv-00715-LO-IDD Document 77 Filed 09/04/19 Page 2 of 2 PageID# 999




Counsel for Defendant Dennis Hammer:

      Dirk McClanahan
      MCCLANAHAN POWERS, PLLC
      8133 Leesburg Pike, Suite 130
      Vienna, VA 22182
      Telephone: (703) 520-1326
      Facsimile: (703) 828-0205
      dmclanahan@mcplegal.com


Date: September 4, 2019                 /s/ Monica Riva Talley
                                       Monica Riva Talley (VSB No. 41840)
                                       Byron Pickard (VSB No. 47286)
                                       Dennies Varughese, Pharm.D. (pro hac vice)
                                       Nirav N. Desai (VSB. No. 72887)
                                       Nicholas J. Nowak (pro hac vice)
                                       Daniel S. Block (pro hac vice)
                                       STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                       1100 New York Ave., N.W., Suite 600
                                       Washington, DC 20005-3934
                                       Telephone No.: (202) 371-2600
                                       Facsimile No.: (202) 371-2540
                                       mtalley@sternekessler.com
                                       bpickard@sternekessler.com
                                       dvarughe@sternekessler.com
                                       ndesai@sternekessler.com
                                       nnowak@sternekessler.com
                                       dblock@sternekessler.com

                                       Attorneys for Plaintiff




                                         2
